Fairchild, J.
This court acquires no jurisdiction upon an appeal from a nonappealable order for any purpose except to dismiss the appeal. Puffer v. Welch, 141 Wis. 304, 124 N. W. 406; Witt v. Wonser, 195 Wis. 593, 219 N. W. 344; Jones v. United States F. & G. Co. 210 Wis. 6, 245 N. W. 650; Hanson v. Custer, 203 Wis. 55, 233 N. W. 642; Appleton v. Greenspon, 202 Wis. 322, 232 N. W. 598.
This appeal is from an oi'der entered May 17, 1934, denying appellant’s motion for dismissal of an appeal from justice court. The order does not prevent a judgment -from which an appeal may be taken, nor does it fall within any provision of sec. 274.33, Stats., which defines appealable orders. Ch. 218, Laws of 1923, regulating the jurisdiction of the county court of Wood county in civil matters, is not inconsistent with the regulations governing appealable orders as laid down in the section cited.
By the Court. — Appeal dismissed.